NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

LEO VALENCIA, JR.,
Claimant-Appellant,

V.

ERIC K. SHINSEKI, SECRETARY OF V`.ETERAN
AFFAIRS, '
Respondent-Appellee.

2011-7202

Appeal from the United States Court of Appeals for
Veterans Claims in case no. 09-3070, Judge Alan G.
Lance, Sr.

ON MOTION

ORDER

The Secretary of Veterans Affairs moves for a BO-day
extension of time, until May 30, 2012, to file his response
brief.

Upon consideration there0f,

 

VALENCIA v. DVA 2
IT ls ORDERED THAT:

The motion is granted.

FoR THE CoURT

HAY 1 5 2012 /s/ Jan Horbaly
Date J an Horbaly
Clerk

cc: Kenneth M. Carpenter, Esq.

J. Hunter Bennett, Esq. us gough mn
321 ' imsi=snsnncancurr

rm 15 2012
l .|AN HUHBAL¥
nunn